United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE NATIONAL
OFFICE, Binghamton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1587
Issued: February 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICI H. FITZGERALD, Alternate Judge

JURISDICTION
On July 19, 2019 appellant, through counsel, filed a timely appeal from a May 7, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101.

ISSUE
The issue is whether appellant has established greater than 66 percent permanent
impairment of the left eye for which she received schedule award compensation.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances set forth in
the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
OWCP accepted that on September 17, 1999 appellant, then a 26-year-old criminal
investigator, sustained a left corneal abrasion injury, left unspecified open wound of eyeball, torn
iris, left hemophthalmos, left posterior subcapsular polar no senile cataract, and post-traumatic
cataract when her left eye was hit with a rubber bullet during a training exercise while in the
performance of duty.
On June 15, 2011 Dr. Bonnie Brooks, a Board-certified ophthalmologist, performed
cataract surgery of the left eye which was approved by OWCP. In an April 9, 2012 report, she
noted that appellant was myopic and would wear contact lenses to see clearly from a distance.
Since her injury, appellant was provided with an artificial lens implant for the left eye to keep her
myopic in an effort to avoid an uncomfortable imbalance between the two eyes. However, when
wearing this contact lens for distance in the left eye, she could no longer see clearly up close.
Therefore, appellant she adapted to wearing her distance correction lens in the right eye and leaving
her left eye uncorrected so that she could read.
On April 2, 2012 appellant filed a claim for a schedule award (Form CA-7).
By decision dated June 28, 2013, OWCP granted appellant a schedule award for 10 percent
permanent impairment of her left eye. Appellant requested an oral hearing before a representative
of OWCP’s Branch of Hearings and Review. By decision dated February 6, 2014, OWCP’s
hearing representative affirmed the June 28, 2013 decision.
Appellant appealed to the Board on March 17, 2014. By decision dated September 4, 2014,
the Board set aside OWCP’s February 6, 2014 schedule award decision and remanded the case for
further development.4 The Board found that the district medical adviser (DMA) incorrectly
utilized appellant’s corrected visual acuity to rate her left eye impairment and failed to use the
uncorrected vision measurements in assessing the degree of vision loss. The Board noted that,
although the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides)5 provides that impairment ratings should be based on
the best-corrected visual acuity,6 FECA provides at section 8107(c)(19) that the degree of loss of
3

Docket No. 14-0948 (issued September 4, 2014).

4

Id.

5

A.M.A., Guides (6th ed. 2009).

6

Id. at section 12.2c, 287.

2

vision is to be determined without regard to correction.7 The Board further noted that visual acuity
loss may not account for all of appellant’s left eye impairment as there were significant factors that
affected her functional vision which were not accounted for through visual acuity loss.8 The Board
explained that the reports of the DMA failed to discuss whether there was evidence of visual field
impairment or whether individual adjustments for functional vision were appropriate pursuant to
the A.M.A., Guides. On remand OWCP was directed to further develop the medical evidence of
record by referring appellant to an appropriate Board-certified ophthalmologist for a second
opinion examination regarding the extent of her left eye permanent impairment.
On September 5, 2017 OWCP referred appellant to Dr. Sarah Darbandi, a Board-certified
ophthalmologist, for a second opinion evaluation regarding the extent of permanent impairment to
her left eye. Dr. Darbandi determined that appellant had no permanent impairment to the left eye.
She opined that appellant had reached maximum medical improvement (MMI) on February 3,
2012 when Dr. Brooks noted that appellant had reached full potential in the left eye. Dr. Darbandi
also opined that “[t]he patient does not have accommodation in the left eye due to the nature of the
intraocular lens implant, however near vision is correctable to J1+ in both eyes. The right and left
eyes do have different powers measured by our refraction, but I feel that it is low enough difference
such that she can be treated with glasses, or contact lenses.”
On October 30, 2017 Dr. Kevin Yuhan, a Board-certified ophthalmologist serving as an
OWCP DMA, reviewed the medical evidence of record. He noted that prior ratings including that
of Dr. Darbandi which provided an impairment score of zero percent for no permanent impairment
to the left eye utilized the best corrected vision in the calculation of the rating. However, FECA
allows for the use of the best uncorrected vision. Therefore, Dr. Yuhan indicated that appellant’s
vision dropped to approximately 20/500 in the right eye and 20/400 in the left eye. Since there
was no impairment in the visual ﬁeld, this decreased the functional acuity vision from 100 to 34.
As such, the DMA found that appellant’s impairment rating of zero increased to 66 percent. He
also found that appellant had reached MMI on February 3, 2012.
On January 31, 2018 OWCP requested Dr. Darbandi comment on Dr. Yuhan’s reports and
impairment findings. Dr. Darbandi responded that she was unable to comment further on which
impairment rating was more appropriate.
By decision dated September 12, 2018, OWCP awarded appellant a schedule award for 66
percent permanent impairment to the left eye, less than the 10 percent previously received, for an
increased award of 56 percent.
On September 18, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.

7
For a total loss of use of an eye, an employee shall receive 160 weeks’ compensation. 5 U.S.C. § 8107(c)(5).
Compensation for loss of 80 percent or more of the vision of an eye is the same as for loss of the eye. 5 U.S.C.
§ 8107(c)(14). The degree of loss of vision under this schedule is determined without regard to correction. 5 U.S.C.
§ 8107(c)(19).
8

Gary A. Guillory, Docket No. 03-1872 (issued November 21, 2003).

3

A hearing was held on February 15, 2019. Appellant testified that her 2011 left eye
cataract surgery removed her natural lens which had the cataract and replaced it with an artificial
lens. Counsel argued that appellant should have been awarded 100 percent permanent impairment
for loss of her left eye because she no longer had the original lens in her eye and rather, had a
prosthetic device via the artificial lens. In this instance, the physicians were improperly calculating
her uncorrected vision after the implant surgery, when they should have factored loss of vision
prior to the cataract surgery implant. Counsel asserted that appellant should be compensated for
100 percent loss of the eye as any remaining visual acuity was only a representation of corrected
vision using a prosthetic device.
By decision dated May 7, 2019, OWCP’s hearing representative affirmed the
September 12, 2018 decision.
LEGAL PRECEDENT
It is the claimant’s burden of proof to establish that he or she sustained permanent
impairment of a scheduled member or function of the body as a result of any employment injury.9
The schedule award provisions of FECA10 and its implementing regulations11 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members, organs, or functions of the body.12 For 100 percent loss
of an eye, as with blindness, FECA provides a maximum 160 weeks of compensation.13 A loss of
80 percent or more of the vision of an eye is considered the same as loss of the eye.14 Partial losses
are compensated proportionately.15
Such loss or loss of use is known as permanent impairment. OWCP evaluates the degree
of permanent impairment according to the standards set forth in the specified edition of the
A.M.A., Guides. For decisions issued after May 1, 2009, the sixth edition is used to calculate
schedule awards.16

9

See T.O., Docket No. 18-0659 (issued August 8, 2019); Tammy L. Meehan, 53 ECAB 229 (2001).

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

Supra note 10.

13

Id. at § 8107(c)(5).

14

Id. at § 8107(c)(14).

15

Id. at § 8107(c)(19).

16

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (March 2017).

4

Although the A.M.A., Guides provides that impairment ratings should be based on the bestcorrected visual acuity.17 FECA mandates that the degree of loss of vision must be determined
without regard to correction.18
The sixth edition of the A.M.A., Guides indicates that the evaluation of visual impairment
is based on the functional vision score (FVS). FVS is the combination of an assessment of visual
acuity (the ability of the eye to perceive details, necessary for activities such as reading) and an
assessment of visual field (the ability of the eye to detect objects in the periphery of the visual
environment, which relates to orientation and mobility).19 The A.M.A., Guides also allows for
individual adjustments for other functional deficits, such as contrast and glare sensitivity, color
vision defects and binocularity, stereopsis, suppression and diplopia, only if these deficits are not
reflected in a visual acuity or visual field loss.20 The A.M.A., Guides, however, specifically limits
adjustment of the impairment rating for these deficits to cases which are well documented and
provides, the “adjustment should be limited to an increase in the impairment rating of the visual
system (reduction of the FVS) by, at most, 15 points.”21
ANALYSIS
The Board, having duly considered the matter, concludes that this case is not in posture for
decision.
On prior appeal the Board explained that, although the A.M.A., Guides provide that
impairment ratings should be based on the best-corrected visual acuity, FECA provides at section
8107(c)(19) that the degree of loss of vision is to be determined without regard to correction.22
The Board further found that visual acuity loss may not account for all of appellant’s left eye
impairment.23 In appellant’s case, it appeared that significant factors remained that affected her
functional vision which were not accounted for through visual acuity loss.24 The Board remanded
the claim for a second opinion evaluation and further medical development pertaining to
appellant’s left eye impairment.
The Board notes that a complete evaluation of appellant’s left eye permanent impairment,
which fully considers permanent impairment of uncorrected visual acuity and visual field, has not
17

A.M.A., Guides 287, Chapter 12.2c.

18

5 U.S.C. § 8107(c)(19).

19

A.M.A., Guides (6th ed. 2009) at 282, 285; see also D.M., Docket No. 18-0285 (issued September 26, 2019).

20

Id. at 305.

21

Id.

22

Supra note 6.

23

Supra note 2.

24

Michele Tousley, Docket No. 05-1156 (issued October 12, 2005) (the Board held that appellant was entitled to
an increase of 15 percent impairment for individual adjustments because of her monocular pseudophakia, glare
disability, and decreased contrast sensitivity which were not accounted through visual acuity or visual field loss).

5

yet been conducted. As Dr. Darbandi concluded that appellant had no permanent impairment of
the left eye, it is obvious that her opinion was not based on appellant’s uncorrected vision, without
the lens implant. She therefore did not provide rating of appellant’s left eye permanent impairment
under the relevant standards. Furthermore, while she opined that appellant did not have
impairment of the visual field of the left eye, Dr. Darbandi did not provide a clear explanation for
this opinion, based upon appellant’s uncorrected vision.
It is well established that proceedings under FECA are not adversarial in nature, and while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.25 It has an obligation to see that justice is done.26
Once OWCP undertakes to develop the medical evidence further, it has the responsibility to do so
in a manner that will resolve the relevant issues in the case.27 The Board determined that a second
opinion evaluation was necessary to fully evaluate appellant’s uncorrected vision of the left eye to
determine her permanent impairment. OWCP thereafter referred appellant to Dr. Darbandi for a
second opinion evaluation. After receiving Dr. Darbandi’s reports which were insufficient, it was
incumbent upon OWCP to refer appellant for another second opinion evaluation. As the DMA
did not examine appellant, his report could not resolve the issues noted in the Board’s prior remand
of his case.
The Board will set aside OWCP’s May 7, 2019 decision and remand the case for referral
of appellant for a new second opinion evaluation for resolution of the issues that the Board first
raised in its September 4, 2014 decision.28 Following this and other such further development as
deemed necessary, OWCP shall issue a de novo decision regarding appellant’s left eye impairment
for schedule award purposes.
CONCLUSION
The Board finds that this case is not in posture for decision.

25

See, e.g., M.G., Docket No. 18-1310 (issued April 16, 2019); Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985);
Michael Gallo, 29 ECAB 159, 161 (1978); William N. Saathoff, 8 ECAB 769, 770-71; Dorothy L. Sidwell, 36 ECAB
699, 707 (1985).
26

See A.J., Docket No. 18-0905 (issued December 10, 2018); William J. Cantrell, 34 ECAB 1233, 1237 (1983);
Gertrude E. Evans, 26 ECAB 195 (1974).
27

B.W., Docket No. 19-0965 (issued December 3, 2019); T.C., Docket No. 17-1906 (issued January 10, 2018).

28

J.H., Docket No. 15-0546 (issued May 20, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.29
Issued: February 19, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

29
Christopher J. Godfrey, Deputy Chief Judge, who participated in the preparation of the decision, was no longer
a member of the Board after January 20, 2021.

7

